DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 8 objected to because of the following informalities:  
Claims 4 and 8, line 1, reads “inner cavity”, while it is understood by the examiner to mean “inner channel” as defined in claim 1, the examiner suggests the line read “inner channel” for the sake of consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 20170106170 A1), and in view of Volk (US 20070250036 A1).
Regarding claim 1, Hsueh discloses a catheter delivery device (steerable guide catheter) (Examiner’s note: paragraph [0002] states the steerable guide catheter is typically used as a delivery device that carries an implant) comprising: 
a catheter sheath (see annotated Fig. 1) having an outside diameter (outer diameter of the steerable catheter 1) and an inner channel (inner lumen of catheter 1) (Examiner’s note: the inner channel is denoted in the annotated Fig. 2), 
a capsule (see annotated Fig. 1) connected to a first end (see annotated Fig. 1) of said catheter sheath (see annotated Fig. 1); 
a delivery device (handle 3) connected to a second end (see annotated Fig. 1) of said catheter sheath (see annotated Fig. 1); 
said catheter sheath (see annotated Fig. 1) having a flexible section (see annotated Fig. 1) (Examiner’s note: the flexible section referenced by the examiner is denoted in annotated Fig. 1, and is described as deflectable in paragraph [0013] and shown to flex in Fig. 1) between said first end and said second end (see annotated Fig. 1); 
a sheath wire (pull wire 13/12) within said inner channel (Examiner’s note: as shown in the annotated Fig. 2, the sheath wire(s) extend within the denoted inner channel), said sheath wire (pull wire 13/12) in fixed connection to an actuator (steering lever 6) of said delivery device (handle 3) (paragraph [0010] and Fig. 1) and extending towards said capsule (see annotated Fig. 1) (Examiner’s note: the pull wires 13/12 extend the length of the catheter tube 2 as evidenced by the distal most tip of the catheter being deflected via the pull wires, which is discussed in paragraph [0011]), said sheath wire (pull wire 13/12) having a straight section (see annotated Fig. 2) and an angled section (see annotated Fig. 2); and, 
wherein movement of said actuator (steering lever 6) causes said angled section (see annotated Fig. 2) to create angled movement (Examiner’s note: the steering lever 6 controls the pull wires – paragraph [0010], the angled section of the pull wires, referenced in the annotated Fig. 2, are pulled in the same manner as the rest of the pull wire, which leads to the bending of the capsule relative to a portion of the sheath) of said capsule (see annotated Fig. 1) relative to said catheter sheath (see annotated Fig. 1).
However, Hsueh is silent regarding a guidewire. Although Hsueh does recite wherein the inner tube 11 is used to feed other tube / catheter structures through – paragraph [0018].
As to the above, Volk teaches, in the same field of endeavor, a variable stiffness catheter comprising a catheter sheath (catheter 30), a capsule (distal end of catheter 30), and a guidewire (guidewire 36) extending through the inner channel of the catheter sheath (catheter 30) (paragraph [0077] and Fig. 8a) and extending past the capsule (distal end of the catheter) (Fig. 8a), for the purpose of being able to track the catheter system through small tortuous vessels to reach the area to be treated (paragraph [0075]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Hsueh to incorporate a guidewire as taught by Volk, for the purpose of providing a guide in which the catheter can track over through small tortuous vessels to reach the area to be treated.
Annotated Figure 1 of Hsueh

    PNG
    media_image1.png
    257
    1141
    media_image1.png
    Greyscale


Annotated Figure 2 of Hsueh

    PNG
    media_image2.png
    284
    1206
    media_image2.png
    Greyscale


Regarding claim 4, as discussed above, claim 1 is obvious over Hsueh in view of Volk. Hsueh further teaches wherein said inner cavity (see annotated Fig. 2 – Hsueh) has a first channel (see annotated Fig. 2 – Hsueh) capturing said guide wire (Examiner’s note: the modification made is such that the guidewire 36 of Volk extends through the lumen of the inner tube 11 of Hsueh as Hsueh cites other tubular structures would extend through said lumen – paragraph [0018]) and a second channel (see annotated Fig. 2 – Hsueh) capturing said sheath wire (pull wire 13/12 - Hsueh) (Examiner’s note: the pull wires are separated from the guidewire via the outer wall of the inner tube 11).

Regarding claim 5, Hsueh discloses a catheter delivery device (steerable guide catheter) (Examiner’s note: paragraph [0002] states the steerable guide catheter is typically used as a delivery device that carries an implant) comprising: 
a catheter sheath (see annotated Fig. 1) having an outside diameter (outer diameter of the steerable catheter 1) and an inner channel (inner lumen of catheter 1) (Examiner’s note: the inner channel is denoted in the annotated Fig. 2), 
a capsule (see annotated Fig. 1) connected to a first end (see annotated Fig. 1) of said catheter sheath (see annotated Fig. 1); 
a delivery device (handle 3) connected to a second end (see annotated Fig. 1) of said catheter sheath (see annotated Fig. 1); 
said catheter sheath (see annotated Fig. 1) having a flexible section (see annotated Fig. 1) (Examiner’s note: the flexible section referenced by the examiner is denoted in annotated Fig. 1, and is described as deflectable in paragraph [0013] and shown to flex in Fig. 1) between said first end and said second end (see annotated Fig. 1); 
a sheath wire (pull wire 13/12) within said inner channel (Examiner’s note: as shown in the annotated Fig. 2, the sheath wire(s) extend within the denoted inner channel), said sheath wire (pull wire 13/12) in fixed connection to an actuator (steering lever 6) of said delivery device (handle 3) (paragraph [0010] and Fig. 1) and extending towards said capsule (see annotated Fig. 1) (Examiner’s note: the pull wires 13/12 extend the length of the catheter tube 2 as evidenced by the distal most tip of the catheter being deflected via the pull wires, which is discussed in paragraph [0011]), said sheath wire (pull wire 13/12) having a straight section (see annotated Fig. 2) and a coil section (see annotated Fig. 2); and, 
wherein movement of said actuator (steering lever 6) causes said coil section (see annotated Fig. 2) to create rotational movement (Examiner’s note: the steering lever 6 controls the pull wires – paragraph [0010], and furthermore, the distal tip of the steering catheter rotates about the axis perpendicular to the longitudinal axis) of said capsule (see annotated Fig. 1) relative to said catheter sheath (see annotated Fig. 1).
However, Hsueh is silent regarding (i) a guidewire and (ii) a prosthetic heart valve. Although Hsueh does recite wherein the inner tube 11 is used to feed other tube / catheter structures through – paragraph [0018], and further recites wherein the steerable catheter can be used for the delivery of an implant through the vasculature – paragraph [0002]).
As to the above, Volk teaches, in the same field of endeavor, a variable stiffness catheter comprising a catheter sheath (catheter 30), a capsule (distal end of catheter 30), and a guidewire (guidewire 36) extending through the inner channel of the catheter sheath (catheter 30) (paragraph [0077] and Fig. 8a) and extending past the capsule (distal end of the catheter) (Fig. 8a), for the purpose of being able to track the catheter system through small tortuous vessels to reach the area to be treated (paragraph [0075]). Volk also teaches wherein the variable stiffness catheter is used to deliver a prosthetic device (stent 44) (paragraph [0102]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Hsueh to incorporate a guidewire as taught by Volk, for the purpose of providing a guide in which the catheter can track over through small tortuous vessels to reach the area to be treated. Additionally, it would have been obvious to use the catheter system of Hsueh to deliver a prosthetic heat valve, because Hsueh discloses wherein the catheter system can be used to delivery an implant, and Volk shows the capability of a similar catheter delivery system used to deliver a prosthetic implant into the vasculature, thus it is within the purview of one of ordinary skill to use the device of Hsueh to deliver the implant of Volk.
Annotated Figure 1 of Hsueh

    PNG
    media_image1.png
    257
    1141
    media_image1.png
    Greyscale


Annotated Figure 2 of Hsueh

    PNG
    media_image2.png
    284
    1206
    media_image2.png
    Greyscale


Regarding claim 8, as discussed above, claim 1 is obvious over Hsueh in view of Volk. Hsueh further teaches wherein said inner cavity (see annotated Fig. 2 – Hsueh) has a first channel (see annotated Fig. 2 – Hsueh) capturing said guide wire (Examiner’s note: the modification made is such that the guidewire 36 of Volk extends through the lumen of the inner tube 11 of Hsueh as Hsueh cites other tubular structures would extend through said lumen – paragraph [0018]) and a second channel (see annotated Fig. 2 – Hsueh) capturing said sheath wire (pull wire 13/12 - Hsueh) (Examiner’s note: the pull wires are separated from the guidewire via the outer wall of the inner tube 11).

Regarding claim 9, Hsueh discloses a catheter delivery device (steerable guide catheter) (Examiner’s note: paragraph [0002] states the steerable guide catheter is typically used as a delivery device that carries an implant) comprising: 
a catheter sheath (see annotated Fig. 1) having an outside diameter (outer diameter of the steerable catheter 1) and an inner channel (inner lumen of catheter 1) (Examiner’s note: the inner channel is denoted in the annotated Fig. 2), 
a capsule (see annotated Fig. 1) connected to a first end (see annotated Fig. 1) of said catheter sheath (see annotated Fig. 1); 
a delivery device (handle 3) connected to a second end (see annotated Fig. 1) of said catheter sheath (see annotated Fig. 1); 
said catheter sheath (see annotated Fig. 1) having a flexible section (see annotated Fig. 1) (Examiner’s note: the flexible section referenced by the examiner is denoted in annotated Fig. 1, and is described as deflectable in paragraph [0013] and shown to flex in Fig. 1) between said first end and said second end (see annotated Fig. 1); 
a sheath wire (pull wire 13/12) within said inner channel (Examiner’s note: as shown in the annotated Fig. 2, the sheath wire(s) extend within the denoted inner channel), said sheath wire (pull wire 13/12) in fixed connection to an actuator (steering lever 6) of said delivery device (handle 3) (paragraph [0010] and Fig. 1) and extending towards said capsule (see annotated Fig. 1) (Examiner’s note: the pull wires 13/12 extend the length of the catheter tube 2 as evidenced by the distal most tip of the catheter being deflected via the pull wires, which is discussed in paragraph [0011]), said sheath wire (pull wire 13/12) having a straight section (see annotated Fig. 2) a bend section (see annotated Fig. 2) and an angled section (see annotated Fig. 2); and, 
wherein movement of said actuator (steering lever 6) causes said angled section (see annotated Fig. 2) to be in contact with said capsule (Examiner’s note: the pull wires 13/12 are embedded between the inner tube and the catheter tube 2 – paragraph [0011], therefor the angled section of the pull wires will always be in contact with the capsule via the inner surface of the outer tube portion), said bend (see annotated Fig. 2) to be within said flexible section (Examiner’s note: while not shown in the annotated Fig. 1 / 2, it should be understood that the examiner is considering the referenced flexible section to include the referenced bend, which is shown to be in section 2w of the catheter, which is included in the examiner’s ‘flexible section’, thus Hsueh meets the limitations of the claim), and an angle to be formed between said capsule (see annotated Fig. 1) and said catheter sheath (see annotated Fig. 1) (Examiner’s note: as shown in Fig. 1, the denoted capsule, is angled upwards relative to the second end portion of the sheath).
However, Hsueh is silent regarding (i) a guidewire and (ii) a prosthetic heart valve. Although Hsueh does recite wherein the inner tube 11 is used to feed other tube / catheter structures through – paragraph [0018], and further recites wherein the steerable catheter can be used for the delivery of an implant through the vasculature – paragraph [0002]).
As to the above, Volk teaches, in the same field of endeavor, a variable stiffness catheter comprising a catheter sheath (catheter 30), a capsule (distal end of catheter 30), and a guidewire (guidewire 36) extending through the inner channel of the catheter sheath (catheter 30) (paragraph [0077] and Fig. 8a) and extending past the capsule (distal end of the catheter) (Fig. 8a), for the purpose of being able to track the catheter system through small tortuous vessels to reach the area to be treated (paragraph [0075]). Volk also teaches wherein the variable stiffness catheter is used to deliver a prosthetic device (stent 44) (paragraph [0102]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Hsueh to incorporate a guidewire as taught by Volk, for the purpose of providing a guide in which the catheter can track over through small tortuous vessels to reach the area to be treated. Additionally, it would have been obvious to use the catheter system of Hsueh to deliver a prosthetic heat valve, because Hsueh discloses wherein the catheter system can be used to delivery an implant, and Volk shows the capability of a similar catheter delivery system used to deliver a prosthetic implant into the vasculature, thus it is within the purview of one of ordinary skill to use the device of Hsueh to deliver the implant of Volk.
Annotated Figure 1 of Hsueh

    PNG
    media_image1.png
    257
    1141
    media_image1.png
    Greyscale


Annotated Figure 2 of Hsueh

    PNG
    media_image2.png
    284
    1206
    media_image2.png
    Greyscale


Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 20170106170 A1) and Volk (US 20070250036 A1) as applied to claims 1, 5, and 9 above, and further in view of Klima (US 10213300 B2).
Regarding claims 2, 6, and 10, the combination of Hsueh in view of Volk teaches the catheter delivery device above.
However, the combination of Hsueh and Volk is silent regarding wherein the flexible section has a flexible section outside diameter less than said sheath outside diameter.
As to the above, Klima teaches, in the same field of endeavor, a catheter delivery device (abstract) comprising a catheter sheath (shaft 310) comprising a flexible section (flexible portion 330) wherein the diameter of the flexible section (flexible portion 330) is less than the outer diameter of the catheter sheath (shaft 310) (Examiner’s note: column 7, lines 30 – 46, discloses wherein the flexible section has a smaller diameter than the rest of the shaft).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the flexible section of Hsueh in view of Volk, to incorporate the decreased diameter of the flexible portion as taught by Klima, for the purpose of creating a more malleable section that can bend and angle more easily, giving the operator more control over the movement of the device as it passes through the torturous pathways of the human body.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsueh (US 20170106170 A1) and Volk (US 20070250036 A1) as applied to claims 1, 5, and 9 above, and further in view of Stappenbeck (US 20200360141 A1).
Regarding claims 3, 7, and 11, the combination of Hsueh in view of Volk teaches the catheter delivery device above.
However, the combination of Hsueh and Volk is silent regarding wherein the catheter sheath has a sheath material stiffness greater than a flexible section material stiffness.
As to the above, Stappenbeck teaches, in the same field of endeavor, a catheter delivery system (abstract) wherein the catheter comprises a sheath (sheath 105) (paragraph [0040] and Fig. 3), a prothesis (implant 103) (paragraph [0039]), a flexible section (proximal bend 108) (paragraph [0134] and Fig. 3), a capsule (distal bend 107) (paragraph [0134] and Fig. 3), and wherein the said sheath has a sheath material stiffness (stiffness of 75D) greater than a flexible section material stiffness (stiffness of 40D) of said flexible section (proximal bend 108) (Examiner’s note: as discussed in paragraph [0124] the steerable sheath has a higher durometer (stiffness) at the proximal most end and the material gets softer (i.e. lower stiffness) towards the distal end; furthermore Fig. 12 shows the referenced flexible section to have a stiffness of 40D whereas the referenced sheath catheter section has a stiffness of 72D, also see paragraphs [0125 – 0127] as a Fig. 12 reference key). Stappenbeck utilizes the change in stiffness along the catheter sheath for the purpose of giving the distal sections the desired bending radius and bending angle – paragraph [0124]. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sections of the sheath of Hsueh in view of Volk to have varying stiffness, as taught by Stappenbeck, for the purpose of giving each section the desired bending radius and bending angle (paragraph [0124] – Stappenbeck), which will give the operator more control over the movement of the catheter when traversing the vasculature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sutermeister (US 20150174363 A1) teaches a integrated steerable catheter with wound / angled sheath wires, capable to be used with a guidewire and as a delivery system.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771            

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771